Citation Nr: 1517768	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to November 1948, February 1950 to March 1953, September 1953 to September 1958, and from September 1968 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In July 2013, the Veteran testified before a Decision Review Officer (DRO).  In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  Transcripts of the hearing have been associated with the electronic file.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDINGS OF FACT

1.  The competent and probative evidence of record does not show that the Veteran's COPD is related to service.  

2.  The Veteran is service-connected for the following disabilities: ischemic heart disease, evaluated as 60 percent disabling; pes planus of the right foot with heel spur, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; epicondylitis of the right elbow with spurring, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; pes planus of the left foot with heel spur, evaluated as 10 percent disabling; tendonitis of the right wrist, evaluated as 10 percent disabling; chondromalacia patella of the left knee, evaluated as 10 percent disabling; and pericarditis, evaluated as 0 percent disabling.  He has a combined disability rating of 80 percent as of September 3, 2004.  

3.  With resolution of the doubt in the Veteran's favor, the Veteran is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in service or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim for a TDIU, the Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.  

Turning to the service connection claim, the Veteran was provided with the relevant notice and information in a November 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs) and VA outpatient treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The electronic file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the Board hearing, the undersigned Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim for service connection for COPD, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issues on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).  


The Merits of the Service Connection Claim

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.   

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  COPD is not recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application, and the nexus requirement must be met.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that service connection is warranted for his COPD.  At the March 2015 Board hearing, the Veteran testified that during his military service, specifically in 1960 and 1969, he was diagnosed with and treated for Tokyo-Yokohama asthma.  The Veteran explained that during this time, there was no such thing as COPD in the medical field.  The Veteran asserts that the asthma condition he was treated for in service was actually COPD, and is attributable to his military service.  See the March 2015 Board hearing transcript.  

In this case, the Veteran was initially diagnosed with mild COPD in January 2003.  See the January 2003 VA outpatient treatment records.  The Veteran has a current diagnosis of COPD, as reflected in the January 2012 VA examination report, thus satisfying the first element of the service connection claim.  

Service treatment records reflect no specific complaints, treatment, or diagnosis of COPD.  However, in November 1973, the Veteran reported to sick call with complaints of chest pain when taking a deep breath.  It was noted that the Veteran displayed symptoms of pleuritic chest pain.  Chest x-rays showed no significant abnormalities.  He was diagnosed with "chronic lung disease (COLD)."  Upon discharge from service, the Veteran reported having pain or pressure in his chest on his May 1975 report of medical history.  The examining physician indicated that the reference to pain in the chest refers to an episode of pericarditis in 1973.  The physician stated that the Veteran was hospitalized for approximately three weeks, which resulted in a normal recovery with no complication and no sequelae (NCNS).  Clinical evaluation of the lungs and chest were normal, as noted on the May 1975 report of medical examination at retirement.  As the Veteran's service treatment records show treatment for a lung disorder, the second element of a service connection claim is satisfied.  See Hickson, 12 Vet. App. at 253

The Veteran has asserted that his COPD manifested in service, and that he has experienced symptoms since that time.  However, his COPD is not a chronic conditions as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a), (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection on a direct basis must be established by evidence of a nexus.  

In January 2012, the Veteran was afforded a VA examination in order to determine the etiology of his COPD.  The Veteran reported having asthma during his military service, but denied having asthma after service.  He explained that he was placed on medication for COPD after his initial diagnosis in 2003.  The Veteran also admitted to smoking 1.5 packs per day for approximately 50 years.  He stated that he stopped smoking three years ago due to the price of cigarettes.  Upon review of the claims file and physical testing, the examiner diagnosed the Veteran with COPD, and opined that it is less likely than not that the COPD was incurred in or caused by the Veteran's military service.  The examiner explained that while the Veteran was treated for a chronic lung disease during his military service in November 1973, the findings were for acute respiratory distress and not indicative of a chronic respiratory disorder.  The examiner further added that the associated chest x-rays performed during that same time in November 1973 showed an acute disorder rather than chronic because the radiologist did not list the condition as COPD at the time of the chest pain.  Additionally, the examiner noted that there was no evidence of the Veteran being diagnosed with or treated for COPD on his May 1975 report of medical examination at retirement.  Instead of his COPD being attributable to service, the examiner concluded that the Veteran developed COPD due to his many years of cigarette smoking, as he admitted to smoking for more than 50 years before quitting three years ago.  

The January 2012 VA opinion is highly probative, as the examiner relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner had the opportunity to review the claims file and examine the Veteran.  Therefore, service connection for COPD must be denied.  

The Veteran, as a layperson, is competent to report his observable symptoms, such as shortness of breath and/or pain in his chest.  However, the question of whether his COPD is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning COPD, he is not competent to comment on the etiology of his COPD.  The competent medical evidence outweighs the Veteran's unsubstantiated lay reports regarding etiology. 

The preponderance of the evidence is against the Veteran's claim for COPD, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2014).  Thus, the claim will be denied.  

The Merits of the TDIU Claim

The Veteran contends that he is entitled to a TDIU since his service-connected disabilities render him unemployable. 

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

If there is only one service-connected disability, it must be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

The Veteran is service-connected for the following disabilities: ischemic heart disease, evaluated as 60 percent disabling; pes planus of the right foot with heel spur, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; epicondylitis of the right elbow with spurring, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; pes planus of the left foot with heel spur, evaluated as 10 percent disabling; tendonitis of the right wrist, evaluated as 10 percent disabling; chondromalacia patella of the left knee, evaluated as 10 percent disabling; and pericarditis, evaluated as 0 percent disabling.  The Veteran has a combined disability rating of 80 percent as of September 3, 2004.  Therefore, the scheduler criteria for a TDIU have been met.  38 C.F.R. § 4.16(a).  

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993) and Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).  

As the U.S. Court of Appeals for Veterans Claims (Court) explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  The mere fact that a Veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1. 

The resolution of this appeal ultimately turns on whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the U.S. Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), which stated that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore at 358. 
Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

In his October 2011 claim, the Veteran reported that he had not worked on a full-time basis since January 1985 and has become too disabled to work since that time.  He stated that his previous employment was serving as a natural resource officer for the State of Alaska.  He reported completing four years of college and did not report any additional education or training.  The Veteran asserts that a TDIU is warranted because of his service-connected disabilities.  

In March 2013, the Veteran underwent several VA examinations to determine the impact of his service-connected disabilities on his employability.  With regard to the Veteran's service-connected ischemic heart disease, pes planus of the right foot with heel spur, pes planus of the left foot with heel spur, chondromalacia patella of the left knee, and tendonitis of the right wrist, the examiner concluded that these disabilities impact his ability to perform heavy physical labor such as extended chopping wood and lifting, but do not impact his ability to perform walking/standing, bending/stooping, lifting, squatting, kneeling, pushing/pulling, and overhead work.  The examiner further added that these disabilities do not impact the Veteran's ability to perform all aspects of sedentary work such as typing/computer work, answering the phone, and greeting customers.  

With regard to the Veteran's service-connected epicondylitis of the right elbow with spurring, the examiner concluded that it did not impact the Veteran's ability to work.  The examiner also determined that the Veteran's service-connected bilateral hearing loss and tinnitus would not render the Veteran unemployable if he was fitted with appropriate amplification.  She further added that positions in hazardous noise areas or positions that require hearing warning signals would preclude employment.  

Resolution of the appeal turns on the probative weight of this evidence, with the Veteran prevailing if the evidence as a whole either favors the claim or is about equally balanced for and against the claim, i.e., in relative equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate reasons and bases for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  While the Board may not reject a medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical evidence, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here the March 2013 medical opinions uniformly establish that, overall, the service-connected right elbow with spurring, bilateral hearing loss, and tinnitus have no significant impact individually on his ability to engage in either physical or sedentary forms of employment, provided that he is fitted with the appropriate amplification for hearing purposes.  However, the March 2013 examination report reflects impairment associated with the Veteran's service-connected ischemic heart disease, pes planus of the right foot with heel spur, pes planus of the left foot with heel spur, chondromalacia patella of the left knee, and tendonitis of the right wrist.  As previously stated, the examiner opined that these disabilities impact his ability to perform heavy physical labor, but do not impact his ability to perform sedentary work.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2014); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown , 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

The evidence demonstrates that the Veteran is generally not able to perform or maintain physical employment, but there is evidence of him being able to engage in sedentary employment.  However, as noted above, consideration may be given to the Veteran's level of education, special training, and previous work experience in making a determination for a TDIU.  In this case, the Veteran's prior employment consists of being a natural resource officer for the state of Alaska, which is a law enforcement officer with the duty to protect the wildlife and environment.  This is clearly a position involving physical exertion, stamina, and agility.  Therefore, even assuming that the Veteran is currently capable of sedentary employment, it does not appear that his prior occupational and educational history is consistent with such work.  Therefore, when resolving all doubts in the Veteran's favor, the Board finds that he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  


ORDER

Service connection for COPD is denied.  

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


